DISSENTING OPINION
By CARTER, J.
I cannot concur in the conclusion reached by my associates. for the following reasons.
Testator George H. Olmsted died April 8, 1925. In Item 21 of his will be made provision for Eva Lynn Brakeman, a niece of testator by marriage, therefore not a blood relative. Eva *71Lynn Brakeman survived testator by approximately seventeen months, she having died on September 5, 1926, intestate; unmarried and leaving surviving as her only heir Margaret Brakeman, later known as Margaret Brakeman Cox, Margar r et having married Robert Cox on or about August 17, 1940. Margaret Brakeman Cox died on September 13, 1941, intestate, leaving Robert Cox her only heir at law.
Is Robert Cox entitled to the legacy provided in Item 21 of the will of George H. Olmsted? First, §10504-73 GC has no application to the case at bar as the relationship between testator and legatee, Eva Lynn Brakeman, was affinitous and not consanguinitous. Schaefer v Bernhardt, 76 Oh St., 443. In my judgment Robert Cox is not entitled to the legacy provided in Item 21 of the will. Testator made many bequests in Ihis will, some of which were absolute and unconditional gifts, others were not such; for instance, he provides in Item 17 as follows:—
“I give and bequeath to Michael Tobin (faithful all workmen) the sum of One Thousand Dollars ($1,000.00).”
“Eighteenth: I give and bequeath to Jessie Miles Halsall (former faithful domestic) the sum of Five Hundred Dollars-($500.00).”
“Nineteenth: I give and bequeath to my nephew Charles Noble of Perry, Michigan, the sum of One Thousand Dollars ($1,000.00).”
i “Twentieth: I give and bequeath to my niece Cora Noble Wright the sum of Five Hundred Dollars ($500.00).”
These are absolute and unconditional gifts and no one would contend otherwise than that these legacies vested at the time of testator’s death. Other bequests have conditions attached such as Item 16, which provides:—
“I give and bequeath to Louise Zoschnick (former domestic) if living at the time my trustee or executor is ready to pay this legacy the sum of Five Hundred Dollars ($500.00).”
Item 21, the item in which we are interested in the instant case, provides:—
“I give and bequeath to Mrs. Lynn Brakeman if she has not remarried at the time my trustee or executor is ready to pay this legacy the sum of One Thousand Dollars ($1,000.00).”
*72It can scarcely be denied but that this is a conditional bequest. The real question involved, is this a contingent or vested legacy a condition precedent which must be performed before the gift attaches. Whether a legacy or device is vested or contingent depends upon the testator’s intention expressed in the will. It is the rule in Ohio that where the contingency appliés to the payment merely, the legacy is vested but where it applies to the gift itself the legacy is contingent. 41 O. Jur., p 861, par 741, the author cites the following cases supporting the text: Richey v Johnson, 30 Oh St 288; Linton v Laycock, 33 Oh St, 128; Biles v Webb, 118 Oh St, 346, 161 N. E. 49; Stahl v Mohr, 35 Oh Ap., 411, 172 N. E. 431, 27 O. L. R.. 311; Baldwin v Humphrey, 4 O. C. C. 57, 2 O. C. D. 417, affirmed without opinion in 21 Bull. 399; Union Sav. Bank & T. Co. v Darr, 19 O. C. C. 497, 10 O. C. D. 554; Dean v Nichols, 11 O. Dec. Rep. 215, 25 Bull. 278, on appeal in 6 O. C. C. 587, 3 O. C. D. 597, which is affirmed in 54 Oh St, 628, 46 N. E. 1156, etc. See also reasoning in Holt v Miller, 133 Oh St, 418. Later on in the same paragraph the author states:—
“If the contingency is attached to the tiling, or right given, or the person to take, the interest is contingent * *
The author then further discusses vested legacies and devises.
Text writers define contingent remainders as follows:—
“Contingent remainders are sometimes called executory remainders. A contingent remainder is one where the estate in remainder' is limited either to a dubious and uncertain person, or on the happening of a dubious and uncertain eveñt.” 31 C. J. S. page 90, sections 70, 71.
In 31 C. J. S. page 91, section 72, the author states:—
“A contingent remainder is not strictly an estate, but a mere chance of having one, if the contingency turn out favorably to the remaidefman.”
In 69 Corpus Juris, page 612, under the subject “Marriage” the author states;—
“In accordance with the rules heretofore stated, unless it can be reasonably inferred from other parts of the will that the testator intended to annex the condition of marriage only to the possession and enjoyment rather than to the gift it*73self, a gift to one ‘when,’ or ‘if’ or ‘in case,’ the beneficiary marries, or ‘at’ the marriage of on© of several beneficiaries, is contingent.”
19 American Jurisprudence, page 521, paragraphs 58 and 59:—
“* * * All conditions annexed to estates are either pre-” cedent or subsequent, and a stipulation in the form of a common-law condition may operate not only as a condition, but as an equitable restriction as well. * * *”
“Conditions precedent are those which must take place before an estate can vest or be enlarged; and if land is conveyed or devised on a precedent condition, the title will not pass until the condition is performed-. Precedent conditions must be literally performed, and even a court of chancery will never vest am estate where,'by reason of a condition precedent, it will not vest in law.
“If for any reason a condition precedent is or becomes impossible of performance, no estate vests. * * *
“When a condition precedent is provided for in a will and a time is given in which the devisee is to comply therewith, ordinarily it must be performed within that time.”
A large array of authorities are cited in support of the text including, decisions by the Supreme Court of the United States. In the case of Finlay v King, 3 Pet. (U. S.) 346, 7 L. ed. 701, the court say:—
“If the language of the particular clause or of the whole will shows that the act on which the estate depends must be performed before the estate can vest, the condition is, of course, precedent.”
In the case of Markham v Hufford, 123 Michigan 505, wherein this subject is discussed, at pages 508 and 509 will be found a number of cases involving precedent conditions.
In 19 American Jurisprudence, page. 556, section 96, in discussing executory devises the author states:—
“* * * As the United States Supreme Court has concisely stated the basic concept, every executory devise is upon some condition or contingency and takes effect only upon the happening of the contingency or the performance of the condition.”
*74And cites Inglis v Sailor’s Snug Harbour, 3 Pet. (U. S.) 99,7 L. ed. 617.
Further:—
“Devises of this nature are called ‘executory,’ because the estates thereby limited to take place have no present existence, in contemplation of law, but merely a capacity of existence and of being executed, which devises take effect when the contingency upon which they are limited occurs.”
In the case of First National Bank of Cortland v Logue, Trustee, 89 Oh St, 288, at page 295 the court quotes with approval the definition of vested and contingent estates as found in Strode v McCormick, 158 Ill. 142:—
“ ‘An estate is vested in interest when there is a present fixed right of future enjoyment, and an estate is contingent when a right of enjoyment is to accrue on an event which is dubious and uncertain.’ ”
In the case of Scott v Kramer, 31 Oh St, 295, at pages 299 and 3.00, the court makes some pertinent observations concerning conditions precedent, and cites Wigrain on Wills, 271—
“ ‘ Any consideration exacted from a beneficiary or any duty imposed on him, unless it spreads over a very unusual period of time, is a condition precedent.’ So, ‘a condition to be performed by one, may be imposed as a limitation upon a devise or bequest to another.’ ”
The court further quotes from the- case of Woodcock v Woodcock, Cro. El. 795:—
“A devise to A. in remainder upon such equivalent as the executors might determine, was held valid. Where an estate was devised to B., to take effect only on condition that A died unmarried, it was held that B.’s estate did not vest during the life of A., as the condition might be determined affirmatively or negatively any time during that period; but, though suspended so long, the condition was precedent, and when performed, the estate vested.”
Applying the above principles to the instant case can there be any doubt but that the bequest provided for in Item 21 was a contingent bequest. I am fully aware that the courts of this state have adhered to. the doctrine of favoring the *75early vesting of estates. However, this rule never applies when such runs counter to the intention of the testator as expressed in his will. Legacies may lapse in case the beneficiary dies prior to testator and further legacies may lapse if death occurs before the time the gift is to vest. Thompson on Construction of Wills, page 106, paragraph 63. It appears to me that the intention of the testator clearly indicates that there should be no vesting of the legacy at his death, but that the very existence of the gift itself was dependent upon the contingency which might or might not happen, to-wit remarriage at the time of distribution. In other words, the gift itself depended and was contingent upon legatee not being remarried at time of distribution. She died prior to the tinie of distribution, however, subsequent to the death of testator her legacy lapsed and her next of kin or their representatives are not entitled to this legacy. No provision is .found in the will that in case the legatee died prior to distribution that same was to go to her next of kin; if so, a different situation would be presented. What the testator 'intended was that the legatee was to have the legacy if she was living and had not remaxried, otherwise the gift was not to become effective. The gift itself depended upon a dubious and uncertain event, to-wit remarriage. There was to be no gift unless this condition precedent existed at time of distribution. The legacy provided in Item 21 of testator’s will did not vest at the time of testator’s death, and therefore neither the next of kin of the legatee nor her representative is entitled to the bequest.